      Case 2:20-cv-00142-CG-GBW Document 97 Filed 02/02/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

GERARDO HERRERA,

       Plaintiff,

v.                                                       Civ. No. 20‐142 CG/GBW

BERKLEY REGIONAL
INSURANCE COMPANY,

       Defendant.

                    ORDER GRANTING MOTION TO COMPEL
                    PRODUCTION OF SURVEILLANCE VIDEOS

       THIS MATTER comes before the Court on Plaintiff’s Motion to Compel

Production of Surveillance Videos. Doc. 69. Having considered the Motion, the

attendant briefing (docs. 78, 80), and the parties’ oral arguments (doc. 95), the Court

GRANTS the Motion.


I.     BACKGROUND

       This case is an insurance dispute arising from a car accident on or about January

10, 2018, in which Plaintiff was a passenger in a vehicle owned by his employer and

insured by Defendant. Doc. 2 at 6; doc. 64 at 1. Plaintiff brings this suit for damages

pursuant to the underinsured motorist provision of the insurance policy and alleges

that Defendant’s failure to pay amounts due under the policy constitutes bad faith

under the New Mexico Unfair Claims Practices Act. Doc. 2 at 6–7; doc. 64 at 1–2.
      Case 2:20-cv-00142-CG-GBW Document 97 Filed 02/02/21 Page 2 of 7




Plaintiff filed this suit in state court on January 21, 2020, and Defendant removed it to

this Court on February 19, 2020. Doc. 2. On April 14, 2020, the Court held a Rule 16

scheduling conference and established a bifurcated track for discovery, with the

contractual claim to be addressed in Phase One and bad faith to be addressed in Phase

Two. Doc. 17.

       In March and June of 2020, investigators hired by Defendant conducted

surveillance on Plaintiff. Doc. 78 at 9–10. On September 14, 2020, Defendant took

Plaintiff’s deposition and played excerpts from videos taken by the investigators.

According to Plaintiff, one of these excerpts showed Plaintiff’s coworker (who

Defendant and its investigators mistook for Plaintiff) washing a car. Doc. 69 at ¶ 20.

       On September 22, 2020, Plaintiff sent Defendant his Second Set of Interrogatories

and Requests for Production. Doc. 56. In Request for Production No. 10, Plaintiff

sought production of all photographs and video collected during surveillance of

Plaintiff. Doc. 78 at 12. Defendant objected to this request on grounds of work‐product

protection but produced the excerpts used to impeach Plaintiff. Id. at 12–13.

       Plaintiff filed the present Motion on November 12, 2020. Doc. 69. Briefing was

complete on December 2, 2020. See docs. 78, 80. On January 27, 2021, the Court held a

hearing on the present Motion and Defendant’s pending motion to dismiss (see doc. 64).

Doc. 95. In connection with Defendant’s motion, the parties agreed that Defendant

would be permitted to take a second deposition of Plaintiff. Id. at 3.


                                             2
      Case 2:20-cv-00142-CG-GBW Document 97 Filed 02/02/21 Page 3 of 7




II.    STANDARD OF REVIEW

       The Federal Rules of Civil Procedure provide the following general standard of

discoverability:

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any partyʹs claim or defense and proportional to the needs of
       the case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). Evidence is relevant if it has any tendency to make a material

fact more or less probable. Fed. R. Evid. 401. Information “need not be admissible in

evidence to be discoverable,” Fed R. Civ. P. 26(b)(1), and discovery rules “are to be

accorded a broad and liberal treatment,” Herbert v. Lando, 441 U.S. 153, 177 (1979).

However, “Rule 26 vests the trial judge with broad discretion to tailor discovery

narrowly.” Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151, 1163 (10th Cir.

2010) (quoting Crawford‐El v. Britton, 523 U.S. 574, 598 (1998)).

       “Ordinarily a party may not discover documents and tangible things that are

prepared in anticipation of litigation or for trial by or for another party or its

representative (including the other party’s attorney, consultant, surety, indemnitor,

insurer, or agent).” Fed. R. Civ. P. 26(b)(3)(A). Opinion work product, meaning “the

mental impressions, conclusions, opinions, or legal theories of a party’s attorney or

other representative,” Fed. R. Civ. P. 26(b)(3)(B), is subject to “near absolute protection.”


                                              3
       Case 2:20-cv-00142-CG-GBW Document 97 Filed 02/02/21 Page 4 of 7




Driscoll v. Castellanos, 2020 WL 7711869, at *8 (D.N.M. Dec. 29, 2020) (unpublished)

(citation omitted). Fact work product, on the other hand, is subject to qualified

protection. Martino v. Baker, 179 F.R.D. 588, 590 (D. Colo. 1998). Fact work product is

discoverable if (1) it is otherwise discoverable under Rule 26(b)(1); (2) the party seeking

it has substantial need for it; and (3) its substantial equivalent cannot be obtained

without undue hardship. Fed. R. Civ. P. 26(b)(3)(A).


III.   ANALYSIS

       The parties agree that the surveillance footage collected on Defendant’s behalf is

fact work product. Doc. 69 at ¶¶ 9–10; doc. 78 at 3. Defendant does not dispute that

Plaintiff cannot obtain the substantial equivalent of this evidence without undue

hardship. See generally doc. 78. The central dispute between the parties is whether

Plaintiff has established a substantial need for this evidence. Doc. 69 at ¶ 12; doc. 78 at 3.

       Most of the courts to consider the “substantial need” question have approached

it by weighing the interest of the defendant in preserving the impeachment value of

such evidence against the interest of the plaintiff in ensuring that the video has not been

altered or rendered misleading by decontextualization. See, e.g., Driscoll, 2020 WL

7711869, at *9; Ford v. CSX Transp., Inc., 162 F.R.D. 108, 110 (E.D.N.C. 1995) (quoting

Wegner v. Viessman, Inc., 153 F.R.D. 154, 156 (N.D. Iowa 1994)). By a robust consensus,

these courts resolve the parties’ conflicting interests by permitting the defendant to hold

off on producing the evidence until after it has had a chance to depose the plaintiff.

                                              4
       Case 2:20-cv-00142-CG-GBW Document 97 Filed 02/02/21 Page 5 of 7




Driscoll, 2020 WL 7711869, at *11; Ford, 162 F.R.D. at 112; Martino, 179 F.R.D. at 590;

Donovan v. AXA Equitable Life Ins. Co., 252 F.R.D. 82, 83 (D. Mass. 2008); Smith v.

Diamond Offshore Drilling, Inc., 168 F.R.D. 582, 586–87 (S.D. Tex. 1996); Daniels v. Nat’l

R.R. Passenger Corp., 110 F.R.D. 160, 161 (S.D.N.Y. 1986); Snead v. Am. Export‐Isbrandtsen

Lines, Inc., 59 F.R.D. 148, 151 (E.D. Pa. 1973); Krekorian v. FMC Techs., Inc., 2017 WL

1284191, at *2–3 (E.D. La. Apr. 6, 2017) (unpublished); Liggins v. Mainstream Transp., Inc.,

2013 WL 12149652, at *3 (W.D. Tenn. Nov. 13, 2013) (unpublished); Loper v. Rapp

Hydema U.S., Inc., 2011 WL 13353008, at *1 (S.D. Miss. Feb. 11, 2011) (unpublished).

        Plaintiff raises various arguments for his substantial need for the surveillance

footage. As the Court explained at the hearing, it is most persuaded by the argument

that production of all surveillance video is required to contextualize the portions of the

video that Defendant has chosen to disclose and to ensure that Defendant’s isolated

disclosures are not a product of “cherry‐picking.” Because the contextualization/cherry‐

picking argument is consistent with the applicable case law on this subject and

sufficient alone to establish Plaintiff’s substantial need for the surveillance footage, the

Court will not address Plaintiff’s other arguments here.1

        Because Defendant has used portions of the surveillance footage at Plaintiff’s

deposition and intends to use them at trial, the Court will require production of all of it.




1The Court also declines to address Plaintiff’s argument that Defendant has waived protection by
disclosing parts of the footage at Plaintiff’s deposition.

                                                   5
      Case 2:20-cv-00142-CG-GBW Document 97 Filed 02/02/21 Page 6 of 7




As the parties have agreed to a second deposition of Plaintiff, the Court will not require

production until after that deposition is complete. The Court will determine the exact

timing for production at the parties’ Rule 16 conference to initiate Phase Two discovery.


IV.    ATTORNEY’S FEES

       Pursuant to Federal Rule of Civil Procedure 37, if a motion to compel is granted,

the Court must generally grant the movant an award of his reasonable expenses,

including attorney’s fees, incurred in filing the motion. Fed. R. Civ. P. 37(a)(5)(A).

However, the Court must not award expenses if:

       (i) the movant filed the motion before attempting in good faith to obtain
       the disclosure or discovery without court action;
       (ii) the opposing party’s nondisclosure, response, or objection was
       substantially justified; or
       (iii) other circumstances make an award of expenses unjust.

Id.

       Pursuant to subsections (i) and (ii) of Rule 37(a)(5)(A), the Court will not require

Defendant to pay Plaintiff’s expenses. Defendant’s counsel informed Plaintiff by email

that he was required to show a substantial need for the surveillance footage pursuant to

Rule 26(b)(3). Doc. 78 at 16. Plaintiff’s counsel responded, simply, “[W]e intend to use

the surveillance, the photos and video in our case in chief.” Id. at 15. In response,

Defendant’s counsel “reiterate[d] [their] invitation to articulate why Plaintiff meets the

substantial need requirement.” Id. at 14. Plaintiff’s counsel responded, “I have yet to




                                             6
      Case 2:20-cv-00142-CG-GBW Document 97 Filed 02/02/21 Page 7 of 7




find a case where you are not required to turn over the video and photos in discovery.”

Id.

       Defendant was substantially justified in seeking an articulation of Plaintiff’s

substantial need pursuant to Rule 26(b)(3)(A), and Plaintiff’s responses do not properly

address Defendant’s concern. If Plaintiff had articulated his intended use for the

surveillance footage, and if Defendant had continued to refuse to produce it, the Court

would have easily found that Plaintiff attempted in good faith to resolve this matter

without resort to motion practice. Because Plaintiff failed to articulate his substantial

need to Defendant, the Court will not order payment of his expenses.


V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Compel Production of

Surveillance Videos (doc. 69) is GRANTED. Defendant shall be required to produce all

surveillance footage taken in this matter by a deadline to be determined at the parties’

upcoming Rule 16 conference on February 8, 2021.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE




                                             7
